Title: To James Madison from John Lowell, 4 August 1802 (Abstract)
From: Lowell, John
To: Madison, James


4 August 1802, Boston. “I am unacquainted with the forms which it is incumbent on me to pursue to obtain a ballance due to the Estate of my late lamented father. Perhaps the application should be to a different department, but knowing that my father had the honor of an acquaintance with you, I flattered myself that you would excuse any mistake I may make on this subject. I believe but am not certain that my father received his salary up to January last, & I now inclose an account to the time of his death.” Will be indebted to JM for informing him if “further powers or other measures” are necessary to collect “this small ballance.”
 

   
   RC and enclosures (DNA: RG 217, First Auditor’s Accounts, no. 13,696). RC 1 p.; docketed by Brent as received 10 Aug. For enclosures, see n. 2.



   
   John Lowell, Sr., was chief judge of the first U.S. circuit court at his death in 1802. He served in the Continental Congress with JM in 1782 and 1783.



   
   Lowell enclosed an account (1 p.; docketed by Brent) of salary due his father from 1 Jan. until his death on 7 May 1802 in the amount of $705.16. A note appended by a clerk in the auditor’s office explained that John Lowell, Sr., had already received his first quarter’s pay, and the sum due was adjusted to $203.30. Also enclosed was a certificate of Lowell’s appointment as administrator of his father’s estate (1 p.; docketed by Brent).


